Title: Constitutional Amendments on Presidential Elections, [1800?] [document added in digital edition]
From: Jefferson, Thomas
To: 


      
        1800?
      
      I. Resolved by the Senate & H. of R. of the US. of A. in Congress assembled, two thirds of both houses concurring, that the following article be proposed to the legislatures of the several states, as an amendment to the constitution of the US.; which when ratified by three fourths of the said legislatures, shall be a part of the said constitution, towit, the appointment of electors of President & V. President of the US. shall be made for each state by the legislature thereof, voting by persons and by balot.
      II. Resolved by the Senate & H. of R. of the US. of America in Congress assembled, two thirds of both houses concurring, that the following article be proposed to the legislatures of the several states, as an amendment to the constitution of the US. which when ratified by three fourths of the said legislatures shall be a part of the said constitution, to wit;
      On proof that any elector of President or Vice President of the United States was at the time of his appointment or of giving his vote a Senator or Representative of the US.
      or held an office of trust or profit under the US.

      or that he has voted for two persons inhabitants of the same state with himself
      or for a person who is not a natural born citizen of the US.
      or who was not a citizen thereof at the time of the adoption of the constitution
      or who will not be 35. years age, or 14. years residence within the US. at the time of entering into office
      the Senators & Representatives of the US. assembled together & voting by persons, & by balot, are to declare his vote invalid. whereupon the Senators & representatives of the sd state, either in the presence of the two houses, or separate & withdrawn from them, at their own option, shall decide, by their own votes, which vote shall be invalid, where two were given for two persons of the same state with the elector, and to what other person constitutionally qualified the invalid vote in every case shall be given: for which purpose they shall be allowed so much time not less than one hour,  as shall be prescribed by law, or by the vote of the Senators & Representatives of the US. to be pronounced on the spot by persons; during which time no other certificate shall be opened or proceeded on.
      III. Resolved by the Senators and Representatives of the US. of America in Congress assembled two thirds of both houses concurring, that the following article be proposed to the legislatures of the several states, as an amendment to the Constitution of the US. which when ratified by three fourths of the said legislatures, shall be a part of the said constitution towit:
      When the choice of a President of the US. shall by the constitution devolve on the House of Representatives voting by states, he who has the greatest number of such votes shall be the President: and if two or more have equally  the highest number of votes,  the Senators & Representatives assembled together & voting by persons & by balot shall decide which of the persons thus equal in votes  shall be the President:  but when more than two having equal numbers are voted for at the same time by the Senate and Representatives, that vote shall only decide that he who has the smallest number thereon shall be withdrawn from the competition, and so on, until two only remain; on which two the last vote shall be given: and if such last vote be equal, then he of the two who had the greatest number of electoral votes shall be the President; and if those also were equal, then the oldest person on whom such equal divisions have been, shall be the President.
      [but if the choice by a plurality of the votes by the states, be not approved, then the 3d amendment may be in the following form]
      When the choice of a President of the US. shall by the constitution devolve on the H. of Representatives, voting by states, and on the vote, no choice shall be made,  the Senators & Representatives assembled together and voting by persons and by balot, shall decide which of the two persons having the highest numbers of such votes, shall be the President: but if two or more persons shall equally have the highest number of votes, or if, one alone having the highest number, two or more others shall equally have the next highest number, then they shall decide in like manner which of those having such equal numbers of votes shall be withdrawn from the competition;  until the candidates be reduced to two, between which two they shall finally decide in the same way which shall be the President: and whensoever the Senators & Representatives voting by persons  shall be equally divided, if on a vote for withdrawing a candidate, he who had the smallest number of electoral votes shall be withdrawn, and if those also were equal, then the youngest person on whom such equal divisions have been shall be withdrawn; and if such equal division of the Senators and Representatives were on a vote for a President, he of the two who had the greatest number of electoral votes shall be the President; and if those also were equal, then the oldest person on whom such equal divisions have been shall be the President.
    